PER CURIAM.
Upon consideration of Appellants’ response to the Court’s order of July 23, 2007, the court has determined that the order on appeal is not final. Specifically, the Amended Final Summary Judgment’s reservation of jurisdiction over the issue of treble damages to be awarded under Count II for civil theft demonstrates that the lower tribunal’s judicial labor is incomplete. See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 99 (Fla.1974). Accordingly, this appeal is hereby dismissed for lack of jurisdiction.
DISMISSED.
BROWNING, C.J., PADOVANO and THOMAS, JJ., concur.